                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-037-FDW-DCK

 DANA SHOCHED AND TARYN HARTNETT,                           )
                                                            )
                  Plaintiffs / Relators,                    )
                                                            )
    v.                                                      )       ORDER
                                                            )
 PHYSICIANS CHOICE LABORATORY                               )
 SERVICES, LLC, et al.,                                     )
                                                            )
                  Defendants.                               )
                                                            )

         THIS MATTER IS BEFORE THE COURT on “The Government’s Notice Of Election

To Intervene In Part And To Decline To Intervene In Part And Motion To Unseal Complaint”

(Document No. 31) filed February 19, 2019. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that

         1. the Relator’s Complaint (Document No. 1), the Government’s Notice of Election to

             Intervene in Part and to Decline to Intervene in Part (Document No. 31), and this Order

             shall be unsealed;

         2. the United States shall serve its Complaint upon Defendants, together with this Order,

             within 90 days;

         3. the Relators shall serve their Complaint upon Defendants within 90 days;

         4. all other papers or Orders on file in this matter shall remain under seal;

         5. the seal shall be lifted on all other matters occurring in this action after the date of this

             Order;
6. as to the part of the action in which the United States has declined to intervene, the

   parties shall serve all pleadings and motions filed in that part of the action, including

   supporting memoranda, upon the United States, as provided for in 31 U.S.C.

   3730(c)(3). The United States may order any deposition transcripts and is entitled to

   intervene in that part of the action, for good cause, at any time;

7. all Orders of this Court shall be sent to the United States; and

8. should the Relators or Defendants propose that the part of the action in which the

   United States has declined to intervene be dismissed, settled, or otherwise discontinued,

   they will solicit the written consent of the United States.

SO ORDERED.


                                    Signed: February 20, 2019




                                          2
